Citation Nr: 1754730	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-05 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the appeal now resides with the RO in St. Petersburg, Florida.

The Board has expanded the Veteran's claim on appeal to encompass all similar disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Veteran testified at a hearing before the undersigned in May 2017.  A hearing transcript is of record.  

The Board acknowledges that the Veteran has filed additional claims that were denied in a December 2015 rating decision.  These claims include service connection for bilateral hearing loss and a right knee disorder as well as increased ratings for exercise-induced asthma with bronchitis and thoracolumbar strain.  In May 2016, the Veteran submitted a Notice of Disagreement.  To date, a Statement of the Case has not been issued.  In such cases, the Court of Appeals for Veterans Claims (Court) has held that the filing of a Notice of Disagreement initiates the appeal process, and that the failure of the RO to issue a Statement of the Case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238, 239-41 (1999).  The Board recognizes that the RO is aware that a timely Notice of Disagreement has been submitted, and the Board assumes that the appropriate action is currently being taken.  Therefore, the Board declines to take jurisdiction over these issues at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the Veteran is entitled to an initial VA examination regarding his claim seeking entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD.  The medical evidence reflects that as early as December 2006, the Veteran had a psychotic break and was diagnosed with an atypical paranoid disorder while he was hospitalized under emergency detention.  At that time, a physician noted that the Veteran admitted to previously being on the adult ward.  The statement appears to indicate that he had some previous exposure to the mental health system.  As the Veteran was discharged from the military in August 2004, the close temporal proximity between the end of service and his psychotic break may be suggestive of a service connection relationship.  Additionally, the Veteran's ex-wife recalled that the Veteran was symptomatic in the military.  She reported that he would isolate himself and believe that others were plotting against him to ruin his reputation.  After he transitioned out of the military, she noted that he deteriorated and had more mood swings and paranoia.  A VA examination will help determine whether service connection is warranted for schizophrenia or any similar disorder.  

A VA examination is also warranted for the Veteran's claimed PTSD.  In a December 2013 private examination, a licensed psychologist diagnosed the Veteran with PTSD and attributed his PTSD to his military service overseas.  To support his PTSD claim, the Veteran offered stressors relating to children firing weapons at him and a young male throwing a mortar round into the Veteran's hands.  However, in September 2013, VA formally found that it was unable to verify his stressor incident.  In its January 2014 Statement of the Case, the RO further found that the Veteran was deployed to non-combat areas.  The RO also noted that there were no records to show sniper activity or any security incidents.  As a result of these findings, the Board cannot outright grant service connection for PTSD.  However, the Board finds that Veteran has presented enough evidence to warrant a VA examination.  Upon remand, VA should also attempt to verify the circumstances behind an additional stressor put forward by the Veteran during his May 2017 testimony.  Specifically, he stated that he was awarded an Outstanding Unit Award with Valor for saving another soldier's life.  

Based on the foregoing and acknowledging the duty to assist the Veteran in developing his claim, a remand is therefore necessary in order to obtain VA medical examinations.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records from the VA Medical Center in Miami since May 2016, as well as from any VA facility or private provider from which the Veteran has received treatment.  

Ask the Veteran to elaborate on his statement suggesting that he sought psychiatric treatment prior to December 2006.  Obtain records pertinent to the treatment if he answers in the affirmative.

2.  Ask the Veteran to provide a stressor statement.  Once he does so, take all necessary steps to verify the Veteran's asserted stressor(s), including his claimed stressor involving the Outstanding Unit Award with Valor.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder, to include schizophrenia and PTSD.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should identify all current psychiatric disorders found on examination.  For PTSD, the examiner must use the diagnostic criteria specified in the DSM-V.

For each diagnosed psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based. 

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be provided on the issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD.  The claims file should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




